Citation Nr: 9916098	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  96-30 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the residuals of an 
injury to the left knee.

2.  Entitlement to service connection for a left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to June 
1981.

This appeal arose from a December 1995 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.  In December 1996, the veteran testified 
at a personal hearing; that same month, the hearing officer 
issued a decision which continued the denials, followed by a 
rating action which also confirmed the denials.  This case 
was then remanded by the Board of Veterans' Appeals (Board) 
in December 1997 for additional development.  The denials of 
the requested benefits were continued by a decision rendered 
in December 1998.


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence that he 
suffers from a chronic left knee disability which can be 
related to his period of service.

2.  A chronic left ear hearing loss disability resulting from 
service has been demonstrated.


CONCLUSIONS OF LAW

1.  The veteran has not presented evidence of a well grounded 
claim for service connection for a left knee disorder.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (1998).

2.  A chronic left ear hearing loss disability was incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for a left knee 
disability

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1998).

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or 
reopened on the basis of § 3.303(b) if the 
condition is observed during service or any 
applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to 
that symptomatology.  

Savage, supra, at 498.

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).

The veteran's service medical records revealed that he 
complained on December 14, 1977 of experiencing pain in the 
left knee.  The examination was negative.  During the May 
1981 separation examination he complained of a locked knee, 
but the objective examination was within normal limits.

The veteran was hospitalized at a private facility in October 
1994 with complaints of some swelling in the left knee.  
While he reported suffering from a dull ache, he did not 
report the presence of severe pain.  The diagnosis was left 
knee bursitis.  A September 1994 x-ray had shown some 
effusion but no fracture or dislocation.  A December 1995 VA 
x-ray had revealed significant swelling in the left knee, 
which had apparently been present for about a year.  A MRI 
conducted in October 1996 revealed a radial tear of the 
posterior horn of the medial meniscus with large joint 
effusion.  There was no evidence of a ligamentous injury.

The veteran testified at a personal hearing conducted in 
December 1996.  He indicated that he had woken up in service 
with left knee pain.  He claimed that it had hurt so much 
that he could not do his work.  He stated that he had 
undergone arthroscopic surgery in October 1996.  He had had 
the surgery performed because of severe swelling and pain.  
He described a popping sensation in the knee, and noted that 
he could work two to three hours without pain.

VA examined the veteran in September 1998.  The examiner 
indicated that all the available records had been reviewed.  
The veteran stated that he originally injured his knee in 
1977 while playing football.  He described no instability 
after this injury.  After service, he initially worked as a 
heating and air conditioning assistant; this had required 
lots of heavy lifting and other strenuous activity.  While he 
experienced intermittent pain, there had been no episodes of 
locking, catching or instability during that period.  He then 
worked as a concrete finisher, which again required heavy 
lifting, bending and squatting.  There was no catching, 
locking or instability until 1994 or 1995, when he felt 
something pop in the left knee.  He was subsequently 
diagnosed with a meniscus tear, which was surgically 
repaired.  The objective examination found mild effusion and 
mild patella facet tenderness.  The patellar grind test was 
positive, while the apprehension sign was negative.  The 
joint line was tender, which was greater medially.  The knee 
was stable and the Drawer and McMurray's tests were negative.  
An x-ray revealed the presence of arthritis.  The diagnosis 
was degenerative joint disease (DJD).  The examiner opined 
that the original injury in 1977 had not resulted in a 
meniscus tear; had such a tear been present then, he would 
have displayed such symptoms over the years as locking, 
catching or popping, which he had denied.  It was then 
reiterated that there was no direct correlation between the 
inservice injury and his current left knee disorder.

After a careful review of all the evidence of record, it is 
found that entitlement to service connection for a left knee 
disorder is not warranted.  The objective evidence clearly 
demonstrated that the veteran suffered a knee injury in 
service.  There is also evidence of a current knee 
disability, that is DJD of the left knee.  However, the 
question arises as to whether the injury noted in service 
resulted in the development of a "chronic" condition.  
After considering the evidence of record, it is determined 
that that evidence does not support a finding of chronicity 
in this case.  The veteran is not competent, as a layperson, 
to state that he developed a chronic knee disability the 
result of the injury incurred in service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In fact, the objective 
evidence, which included the September 1998 opinion of the VA 
examiner, indicated that he had not developed a chronic knee 
disability as a result of the 1977 inservice injury.  This 
examiner had ruled out such a connection after reviewing all 
the evidence of record.  Furthermore, the veteran is not 
competent to state that he developed a chronic left knee 
disability during the one year presumptive period for 
arthritis, which the objective evidence had not noted until 
several years following his separation.

Despite the fact that the veteran has not established 
chronicity, his claim could still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, supra.  
The evidence in this case revealed that a condition (left 
knee complaints) was present in service.  However, there is 
no evidence of continuity of symptomatology after service.  
The objective evidence makes no reference to any knee 
complaints until 1994, some 13 years after his discharge.  
Therefore, it is found that the veteran's claim for a left 
knee disability is not well grounded.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


II.  Service connection for a left ear 
hearing loss disability

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service, or if a sensorineural-
type hearing loss disability was demonstrated to a 
compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1998).  For the purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of frequencies 500, 1,000, 
2,000, 3,000 or 4,000 hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (1998).

The veteran's service medical records indicated that he was 
seen on October 23, 1978 complaining that his left ear hurt 
when the wind was blowing.  He also noted that it felt 
"stopped up."  The examination revealed that his ear canal 
was packed with wax.  An audiological examination was 
conducted in March 1981 and as part of the May 1981 
separation examination.  Pure tone thresholds, in decibels, 
on the May 1981 examination were as follows:





HERTZ



500
1000
2000
3000
4000






LEFT
20
25
35
20
15

The veteran was examined by VA in July 1995.  He claimed that 
he had been exposed to gunfire while in the field in service 
and that he had also had ear infections while on active duty.  
On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
15
15
45
40
30

A left ear hearing loss was diagnosed.  The examiner 
commented that it could be related to noise exposure.

The veteran testified at a personal hearing in December 1996.  
He stated that his hearing had been normal at the time of his 
entrance onto active duty.  He indicated that he had been 
exposed to a lot of gunfire on the ranges, noting that he had 
not been provided any ear protection.  He also admitted that 
he had been exposed to noises on his jobs after service.  He 
recounted having difficulties hearing conversations.

An audiological examination was performed in November 1997.  
Pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000






LEFT
10
10
40
45
30

His history of gun use was noted, and it was commented that 
there had been no change in the degree of hearing loss since 
1996.  The assessment was left sensorineural hearing loss, 
noise induced.

The veteran was examined by VA in September 1998.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
10
15
40
40
40

The assessment was slightly asymmetric sensorineural hearing 
loss with moderate loss in the left ear between 2,000 and 
6,000 hertz.  This was noted to be stable for the past two 
years.  The etiology of this loss was unclear.  The examiner 
stated that "[i]t is quite possible that the left sided loss 
is secondary to firearm use during the patient's service 
days."  

After a careful review of the evidence of record, it is found 
that that evidence supports a grant of service connection for 
a left ear hearing loss disability.  While a hearing loss 
disability for VA purposes was not present in service, the 
record contains an opinion from a VA examiner that the 
veteran's currently diagnosed left hearing loss disability is 
quite possibly the result of exposure to firearms in service. 
Resolving any doubt in the veteran's favor, and based upon 
this opinion, it is found that entitlement to service 
connection for the left hearing loss disability is warranted.


ORDER

Service connection for a left knee disability is denied.

Service connection for a left ear hearing loss disability is 
granted.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

